983 So. 2d 1242 (2008)
MIAMI AUTOMOTIVE RETAIL, INC. d/b/a Brickell Motors, Appellant,
v.
Silvana DE LEOZ and Lautaro Leoz, Appellees.
No. 3D08-233.
District Court of Appeal of Florida, Third District.
June 25, 2008.
Waldman Feluren Hildebrandt & Trigoboff and Glenn J. Waldman and Kristen Lake Cardoso (Weston), for appellant.
Timothy Carl Blake, for appellees.
Before GREEN, SUAREZ, and CORTIÑAS, JJ.
PER CURIAM.
Affirmed. See Gleim v. Gleim, 176 So. 2d 610, 611 (Fla. 3d DCA 1965) ("It is the responsibility and duty of the appellant to provide the appellate court with a record sufficient to review the matter assigned. . . . ").